Citation Nr: 1046609	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  06-35 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 
17, 2002 to October 31, 2002 and from May 2003 to May 2004.  This 
matter is before the Board of Veterans' Appeals (Board) on appeal 
from a December 2005 rating decision of the Oakland California 
Department of Veterans Affairs (VA) Regional Office (RO), that in 
pertinent part, denied service connection for lumbar spine 
degenerative disc disease (DDD).  The issue on appeal has been 
recharacterized to conform to current case law.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009) (a claim for service 
connection for posttraumatic stress disorder may encompass claims 
for service connection of any mental disability that may 
reasonably be encompassed by several factors, including the 
claimant's description of the claim, the symptoms the claimant 
describes and the information the claimant submits or that the 
Secretary of VA obtains in support of the claim).

 On July 24, 2009, the Veteran appeared and offered testimony at 
a hearing before the undersigned Veterans Law Judge, sitting at 
the RO.  A transcript of that hearing is of record.  

Service connection is in effect for bilateral knee disabilities.  
At the Veteran's January 2010 VA examination, it was reported 
that he was going to undergo a total knee replacement that day.  
The record thus raises a claim for an increased rating.  This 
matter is referred to the RO for appropriate action.   

The case was before the Board in December 2009, at which time it 
was remanded for additional development.  Some of the development 
was completed.  The Board is obligated by law to ensure that the 
RO complies with its directives.  The United States Court of 
Appeals for Veterans Claims (Court) has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

REMAND 

Through testimony at his hearing in July 2009, the Veteran and 
his representative advanced the theory that the Veteran's 
abnormal gait due to service-connected bilateral knee 
disabilities has aggravated his pre-existing low back condition.   
See Hearing transcript, page 5.  Establishing service connection 
on a secondary basis essentially requires evidence sufficient to 
show (1) that a current disability exists, and (2) that the 
current disability was either (a) caused by, or (b) aggravated by 
a service-connected disability.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

The Veteran's representative noted in November 2010 written 
arguments that the RO has not yet addressed this alternative 
theory of entitlement (secondary service connection), despite 
being so requested in the earlier remand.  Additionally, the VA 
examinations that were provided to the Veteran in October 2005 
and January 2010 did not address the matter of secondary service 
connection.  

Accordingly, the case is REMANDED for the following action:

1.  Have the examiner who conducted the 
January 2010 examination (or other 
appropriate professional) provide a 
supplemental opinion, or if deemed 
necessary, schedule the Veteran for an 
appropriate VA examination in order to 
address the issue of secondary service 
connection.   The complete claims folder 
must be provided to the examiner for 
review, and the examiner must note that the 
claims folder has been reviewed. The 
examiner should respond to the following:

a)  Is it as likely as not that the Veteran 
has a back disability that is proximately 
due to or the result of service-connected 
bilateral knee disabilities?  

b)  If there is no relationship found in 
response to the above questions, provide 
an opinion as to whether service-
connected disability causes a greater 
degree of impairment (aggravation) of a 
back disability identified.   

Any and all opinions must be accompanied by 
a complete rationale.  The examiner should 
be informed that aggravation is defined for 
legal purposes as a chronic worsening of 
the underlying condition beyond its natural 
progression, as opposed to a temporary 
flare-up of symptoms.

2. Thereafter, after taking any other 
action deemed necessary, readjudicate the 
issue on appeal, including the secondary 
service connection theory of entitlement. 
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the opportunity to 
respond thereto. The matter should then be 
returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).








 Department of Veterans Affairs


